1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “137” has been used to designate both I2C and ADC in fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 420 (para 0041); 306 (para 0042). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



5.	The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

6.	The disclosure is objected to because of the following informalities: The specification recites “on-board temperature/humidity” and “off-board temperature/humidity”. The on-board means temperature/humidity on the board or PCB. The off-board meaning is not described in the specification as the thermistor is shown on the PCB. Both sensors 152/154 and 180 are mounted on the same PCB. Thus it is unclear the difference between the on-board and off-board temperature/humidity.
	The “BLE” in step 308 in fig. 3 is not described in the specification.
Appropriate correction is required.

7.	Claims 1,8-9,15,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1,17, the phrase "a target gas/reference sensor” lacks proper written description. Examiner notes that the specification mentions target gas and reference sensors but applicant has not described in the specification in detail as to what these sensors are and how they function and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how the sensor functions. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.
As to claims 8,9, the phrase “the system on a chip is configured to adjust the first resistance and the second resistance to compensate for the on-board temperature/humidity” lacks proper written description. Examiner notes that the specification mentions measuring temperature and humidity but applicant has not described in the specification in detail as to how the resistances are adjusted and compensation is performed and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).
As to claim 15, the phrase “a thermistor configured to measure an off-board temperature, wherein the system on the chip is configured to adjust the on-board temperature in response to the off-board temperature” lacks proper written description. Examiner notes that the specification mentions temperature adjustment but applicant has not described in the specification in detail as to how the temperature is adjusted and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed measurement.

8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,13, the phrase “a target gas sensor configured to detect a resistance of the target gas sensor” is indefinite as it is vague how the sensor itself detects the resistance of itself; similar argument applies to the reference sensor; it is vague as to how the resistance is detected;
the phrase “a reference sensor configured to detect a resistance of the reference sensor; a resistance comparator including a digital potentiometer, the resistance comparator being electrically connected to the target gas sensor and the reference sensor, wherein the digital potentiometer is configured to be adjusted to determine a first resistance in response to the resistance of the target gas sensor and a second resistance in response to the resistance of the reference sensor” is indefinite; how the potentiometer is configured to be adjusted to determine a first resistance and a second resistance? What are first and second resistances? it is indefinite as to how the target gas sensor and the reference sensor both connected to the resistance comparator; note that both sensors are not connected to the comparator at the same time; the scope of the claim is vague from the language of the claim;
In claims 8,9,18-20, the phrase “the system on a chip is configured to adjust the first resistance and the second resistance to compensate for the on-board temperature/humidity” is indefinite as it is vague how the resistances are adjusted; Note that the measuring the first resistance and measuring the second resistance are two different steps performed at two different times. Thus, it is vague as to how the resistances are adjusted;
In claim 13, the term “Bluetooth” is a trademark. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term;
In claim 15, the phrase “a thermistor configured to measure an off-board temperature, wherein the system on the chip is configured to adjust the on-board temperature in response to the off-board temperature” is indefinite as it is vague how the on-board temperature is adjusted;
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A resistance comparator i.e. a bridge circuit is required to perform the method steps.

The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4-9,12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (EP 0018221) in view of Adami et al. (2015/0301005).
As to claims 1,16-17, Meyer discloses a sensing system comprising a target gas sensor e.g. 32;42; a reference sensor e.g. 32;42; a resistance comparator e.g. 12,14 including a potentiometer e.g. 42,101; the resistance comparator being electrically connected to the target gas sensor and the reference sensor, wherein the potentiometer is adjusted and the first and second resistances are determined; a system on a chip in electronic communication with the resistance comparator, the system on a chip being configured to determine a target gas concentration in response to the first resistance and the second resistance. Note that the circuits in figs. 1,2 are considered a processing unit that processes the signals to determine the gas concentration. Meyer does not explicitly show the use of the digital potentiometer. The use of the digital potentiometer is known in the related art. Adami is cited to show this feature. Adami teaches to use the digital potentiometer (see e.g. paras 0005;0009). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Meyer to use the digital potentiometer as taught by Adami so that human intervention is not required or use the device in the hazardous area.
	The method claims recited for using the apparatus in claims 17-20 are an inherent use of the apparatus of Meyer in view of Adami and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Meyer modified with Adami operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    543
    845
    media_image1.png
    Greyscale


As to claims 4-9,15,18-20, Meyer in view of Adami discloses the sensing system as described above. The surrounding temperature and humidity impact the gas sensing results (see e.g. Kitanoya et al. (2012/0247184). Compensating the gas sensing results with temperature and humidity changes is considered a common approach by the artisan to enhance the sensitivity of the device.
As to claims 12-14, Meyer in view of Adami discloses the sensing system as described wherein the system includes a communication device (see e.g. 6 in fig. 1 in Adami).

11.	Claims 2-3,10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (EP 0018221) in view of Adami et al. and Sun et al. (CN 104614407).
As to claims 2-3,10-11, Meyer in view of Adami discloses the sensing system as described above. The combination fails to disclose the use of the multiplexer. The use of the multiplexer for a plurality of sensors and using digital components is known in the related art. Sun teaches this feature (see e.g. paras 0028;0041;0054). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Meyer and Adami to use the multiplexer as taught by Sun so that the desired sensor is selected.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	Kitanoya et al. (2012/0247184) teaches compensating temperature and humidity changes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858